Simmons, C. J.

1. This court will not reverse a trial judge for refusing to allow certain questions to a witness to be answered, when it does not appear what testimony was thereby sought to be elicited.
2. Mere inadequacy of consideration 'in a deed from a husband to his wife, even if he were insolvent at the time of its execution, will not of itself alone avoid the deed at the instance of creditors, if there was no intention to hinder, delay or defraud them. The inadequacy of consideration, if gross, Would be a badge of fraud, and might be so gross, when combined with other circumstances, as to amount to proof of actual fraud.
3. Although the consideration expressed in a deed to realty from a husband to his wife may be so grossly inadequate as to suggest fraud, yet if it appears that the property, when originally purchased by and conveyed to the husband, was paid for with the wife’s money, the deed from him to her may be upheld as bona fide. Judgment affirmed.
Bor plaintiff it appeared, that the debt on which the judgment is founded was made in Bebruary, 1890; and that the property in question was worth about $1,500 at the time it was conveyed to claimant, and is now worth about $2,000.
Verdict was rendered for the claimant, and plaintiff’s motion for a new trial was overruled. The grounds of the motion are, that the verdict is contrary to law and .evidence, and that the court erred in refusing to allow plaintiff’s counsel to ask Walker, as a witness, the following questions: “When you conveyed the land described in the deed in evidence to your wife, did you own any other real estate?”“When you conveyed the land described in the deed in evidence to your wife, did you claim any other real estate?” “When you conveyed to your wife the land described in the deed in evidence, did you not at the same time sell her the hotel property across the street?” “When you made to your wife the deed in evidence, did you not at the same time, and for the same identical consideration, sell her the hotel property across the street?” “At the time you made the deed in evidence to your wife, did you claim any other property?” “At the time you made the deed in evidence to your wife, did you own any other property?”
Also, that the court erred in not charging the jury, though not so requested, that gross inadequacy of consideration in a deed from a husband to his wife is a badge of fraud in a contest between a creditor of the husband, whose debt was created prior to the date of the deed to the wife.
Also, that the court 'erred in charging: “I charge you that if you find that the consideration of the deed from the defendant in fi. fa. to the claimant was grossly inadequate, before you would be authorized to find a verdict in favtor of the plaintiff upon that ground, you must further find from the evidence that the intention of the defendant in fi. fa. was to 'hinder, delay and defraud creditors, and that he, defendant, was insolvent at the time.”
Hal Lawson, for plaintiff.